Citation Nr: 0924009	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include degenerative disc disease, and/or degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a wrist disorder. 

3.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease. 

4.  Entitlement to service connection for an inguinal hernia. 

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 
1978 and had a period of active duty for training from July 
1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in July 2007, at the Des Moines RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

In November 2008, the Board remanded the Veteran's claims to 
obtain his Social Security Administration (SSA) records, to 
obtain additional private treatment records and to afford the 
Veteran a VA examination.  The Veteran's SSA and private 
treatment records have been obtained and associated with the 
claims file.  The Veteran was also scheduled for a VA 
examination in March 2009, which he attended.  The March 2009 
VA examination involved a thorough review of the claims file, 
an oral history from the Veteran, a physical examination, as 
well as an opinion that was supported by the evidence of 
record.  Therefore, the Board finds that the March 2009 VA 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Accordingly, the Board finds that its remand 
directives have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the Veteran's claims 
so that he is afforded every possible consideration.

The Board notes the Veteran's contentions in his May 2009 
statement, that not all private treatment records had been 
obtained and associated with his claims file.  In this 
regard, the Veteran stated that he spoke with his family 
physician, Dr. V.S., who stated that no one from the VA had 
ever request information regarding his claims.  Initially, 
the Board notes that private treatment records from Dr. V.S. 
dated through March 2006 have been obtained and associated 
with the Veteran's claims file.  However, the Veteran 
indicated in his May 2009 statement that he had "been seeing 
him since 2000" suggesting more recent treatment.  

The Board finds that these private medical records are 
potentially pertinent to the Veteran's claims, and reasonable 
efforts must be made to obtain copies of any treatment 
records from Dr. V.S. since March 2006. 38 C.F.R. § 
3.159(c)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
complete the necessary releases, to allow 
the RO to obtain all pertinent clinical 
treatment records from Dr. V.S. since 
March 2006.  

The RO or the AMC should undertake 
appropriate development to obtain a copy 
of all pertinent records identified by 
the Veteran.  If it is unable to obtain a 
copy of any such records, it should so 
inform the Veteran and his representative 
and request them to provide a copy of the 
outstanding records.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




